Citation Nr: 0528465	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-07 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is a veteran who had active duty from October 
1993 to April 2000.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In that 
rating decision, in pertinent part, the RO granted service 
connection for a left knee disability and for migraine 
headaches, rated 10 percent, each.  The veteran has disagreed 
with the ratings assigned.  

In December 2002, the Board undertook development of evidence 
under then-existing authority.  In November 2003, the case 
was remanded for additional development and initial RO 
consideration of additional evidence obtained, which was 
accomplished by VA's Appeal Management (AMC) in Washington, 
DC, and the Appeals Management Center Resource Unit (AMCRU) 
in Bay Pines, Florida.  On remand, the AMCRU continued 
the 10 percent rating for the left knee disability and 
granted an increased rating of 30 percent for migraine 
headaches.  The veteran continued his appeal, and the case is 
now before the Board for further appellate consideration.  

The issue of entitlement to a rating in excess of 30 percent 
for migraine headaches is being REMANDED to the RO via the 
AMC.  VA will notify the veteran if any action on his part is 
required. 


FINDING OF FACT

Throughout the appellate period the veteran's left knee 
disability has been manifested by complaints of pain 
especially with prolonged walking, standing, squatting, or 
use of stairs; there has been full range of motion throughout 
the period, with pain at extremes of motion and minimal 
ligamentous laxity at times; otherwise there has been no 
objective evidence of instability or subluxation.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), was signed into law in 
November 2000 and eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA which are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and its implementing regulations are apply to the matter 
at hand.  On review of the record, the Board finds that the 
mandates of the VCAA are met.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) that discuss the pertinent evidence and the laws 
and regulations pertaining to the claim, and those documents 
notified them of the evidence that was needed for the veteran 
to prevail on the claim.  In addition, by March 2004 letter, 
VA advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  

In the March 2004 letter, the veteran was notified that a 
higher rating for his service-connected disability required 
evidence that the disability had increased in severity.  The 
RO advised that veteran that he should provide the names and 
addresses of health care providers or others who had provided 
him treatment and that he should complete and return release 
authorization forms so that VA could request treatment 
information from his private health care providers.  The 
veteran was advised that he could obtain and submit the 
information.  

In the March 2004 letter, the AMC also notified the veteran 
that VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  He was 
notified that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The AMC told him that it was still his 
responsibility to make sure VA received those records.  
Elsewhere in the letter, the AMC requested that the veteran 
tell VA about any additional information or evidence that he 
thought would support his claim and to please send the 
evidence to VA if it was in his possession.  

Upon review of the record, it is the judgment of the Board 
that VA has made all reasonable efforts to develop the claim 
and has provided the veteran with notice that complies with 
the requirements of the VCAA.  He has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  The Board finds that 
the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial RO 
determination has not harmed him, and that no useful purpose 
could be served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As to the duty to assist, the Board requested specific 
development in October 2003.  That development has been 
completed, and the additional evidence obtained has been 
considered by the AMCRU.  Neither the veteran nor his 
representative has indicated that the veteran has or knows of 
any additional information or evidence that would support his 
claim for an increased rating for left knee disability.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the instant 
claim.  No further assistance to the veteran is required.  

Factual Background

Service medical records show that the veteran's left knee 
disability began when he sustained an injury in March 1994 
while attempting to board a tank on the front slope and hit 
his left knee on the edge of the tank.  He received treatment 
with nonsteroidal anti-inflammatories, Tylenol, and physical 
therapy.  He was also put on temporary profiles from time to 
time.  On orthopedic evaluation in August 1999, X-rays were 
negative, and clinical examination was consistent with 
retropatellar pain syndrome.  

At the time of a January 2000 medical evaluation for Physical 
Evaluation Board Proceedings, the veteran reported he was 
unable to walk for long periods or on an uphill slant 
secondary to left knee pain.  On examination, patellofemoral 
grind and an apprehension test were positive.  X-rays showed 
no abnormalities.  The examiner noted that left knee pain 
kept the veteran from lifting more than 45 pounds and 
prevented him from mounting or dismounting any military 
vehicle.  The veteran estimated he could run up to one-half 
mile, walk approximately 2 miles, or stand for 15 to 20 
minutes before his left knee pain began to debilitate him.  
The diagnosis after examination was left retropatellar pain 
syndrome.  In February 2000, a Physical Evaluation Board 
determined that the veteran's functional limitations in 
maintaining the appropriate level of mobility caused by the 
retropatellar pain syndrome of the left knee made him 
medically unfit for military duty.  

On July 2000 VA fee-basis examination, the veteran said his 
knee ached when he engaged in normal activities, and that his 
left knee symptoms were constant.  He said that ice helped 
decrease the intensity of the knee pain.  He denied recurrent 
subluxation, instability, locking, or fatigue.  On 
examination, the physician said that the veteran had normal 
gait and posture and did not have limited function of 
standing and walking.  Left knee flexion was to 140 degrees 
with pain, and left knee extension was to 0 degrees with 
pain.  The left knee medial collateral ligament was lax, with 
mild crepitus at the tibial plane.  The physician said the 
veteran's left knee function was limited by pain, weakness, 
fatigue, and incoordination due to crepitus.  In addition, 
the physician said that the left knee was also affected by 
lack of endurance.  The physician identified no abnormalities 
on X-rays of the left knee.  The diagnosis was patellofemoral 
syndrome/ chondromalacia of the left knee.  

In the discussion portion of the July 2000 VA fee-basis 
examination report, the physician said that the veteran could 
walk for 45 minutes without rest and could drive a car for 60 
minutes without stopping, but was in pain, although 
tolerable.  The physician said that the veteran could shop 
for 20 to 35 minutes with walking and could take out the 
trash in less than 30 pound bags.  She said the veteran had 
pain with weight bearing and walking, or lifting.  

In an addendum dated in December 2000, the VA fee-basis 
physician said that to clarify, the veteran had limitation 
with prolonged standing and walking due to his left knee 
condition.  She said that there was pain in the extremes of 
range of motion of the left knee in both directions and that 
pain had the major functional impact.  

On VA fee-basis orthopedic examination in November 2004, the 
veteran said he had no trouble with his left knee as long as 
he was careful about the knee and did not do things he should 
not do.  He said he had trouble when he squatted and when he 
extended the knee too much.  He also said that lifting and 
carrying heavy objects caused difficulty.  He described the 
pain as being in the suprapatellar area of the knee.  He said 
he had occasional popping involving the knee, but did not 
report swelling or instability.  The veteran reported that he 
had been told in service that he had an anterior cruciate 
ligament tear but that nothing was done for him.  On 
examination in November 2004, the veteran could squat down 
completely and walked without evidence of a limp or 
discomfort.  There was full range of motion of the left knee 
from 0 to 140 degrees.  The physician said the ligaments were 
intact; there was no instability, nor was there crepitation 
with movement of the knee.  There was no pain on full flexion 
and extension of the knee.  The impression was left knee 
injury.  The physician said he did not feel there was an 
anterior cruciate ligament tear.  He recommended that the 
veteran avoid squatting, kneeling, and climbing ladders or 
stairs with his knee and said he should wear a soft knee 
brace if necessary.  

Law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.    38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, staged ratings are not warranted as the rating assigned 
for the entire period reflects the greatest degree of 
impairment shown at any time.  

Under Code 5257 (for other impairment of the knee), recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, 20 percent disabling if moderate, and 30 
percent disabling if severe.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5258.  

Under Code 5260, limitation of flexion of the leg to 
15 degrees is rated as 30 percent disabling; to 30 degrees is 
rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  38 C.F.R. § 4.71, Code 5260.  

Under Code 5261, limitation of extension of the leg to 
45 degrees is rated as 50 percent disabling; to 30 degrees is 
rated as 40 percent disabling; to 20 degrees is rated as 
30 percent disabling; to 15 degrees is rated as 20 percent 
disabling; to 10 degrees is rated as 10 percent disabling; 
and to 5 degrees or less is rated as noncompensably 
disabling.  38 C.F.R. § 4.71a, Code 5261.  

VAOPGCPREC 23-97 (1997) provides that arthritis with 
limitation of motion and instability may be assigned separate 
ratings (under Codes 5003 and 5257).  VAOPGCPREC 9-2004 
provides that a veteran may receive separate ratings under 
Codes 5260 (leg, limitation of flexion) and 5261 (leg, 
limitation of extension) for disability of the same joint.  

Normal knee range of motion is leg extension to 0 degrees and 
leg flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§  4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating joints on the 
basis of limited motion, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Analysis

The veteran's left knee disability is currently rated under 
Code 5257, for other impairment of the knee, at 10 percent, 
the rating corresponding to slight disability.  He contends 
that the instability of his left knee should be considered 
moderate rather than slight.  He states that his left knee 
pain usually occurs when he is squatting and then stands up.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Here, on initial 
VA fee-basis examination in July 2000, the examiner 
recognized that pain associated with the veteran's left knee 
disability limited his ability to walk or drive for prolonged 
periods without rest and limited his lifting and squatting 
capacity, but objective findings were limited to some laxity 
of the medial collateral ligament of the left knee with mild 
crepitus and pain at extremes of the range of motion, which 
was full.  On more recent examination in November 2004, the 
veteran continued to complain of left knee pain on use.  
While the physician said the veteran should avoid squatting, 
kneeling and climbing ladders or stairs with his knee, he 
found full range of motion of the left knee, without pain.  
Further, ligaments were intact, there was no instability, and 
there was no crepitation with movement of the knee.  

Based on this evidence, there has been no showing of 
limitation of motion of the left knee that would warrant a 
compensable rating under either Code 5260 or 5261.  Notably, 
arthritis of the left knee has not been diagnosed (so as to 
allow for separate ratings for painful motion (under Code 
5003) and instability (under Code 5257).  See VAOPGCPREC 23-
97.  Further, there is no basis for the award of a 20 percent 
rating under Diagnostic Code 5258, as the evidence does not 
show, nor does the veteran allege, that there has been 
dislocation of semilunar cartilage with locking of the left 
knee.  

The disability is properly rated as other impairment under 
Diagnostic Code 5257.  The objective evidence shows 
functional limitations of the left knee with pain on extremes 
of motion and laxity of the medial collateral ligament, which 
were found in 2000.  Although the physician who conducted the 
2004 examination remarked that the veteran should avoid 
squatting, kneeling and climbing ladders or stairs, there 
were no positive examination findings concerning the left 
knee at that time.  The Board finds that no more than slight 
left knee impairment is demonstrated at any time during the 
appeal period.  Code 5257, under which the left knee 
disability is rated incorporates all of the functional 
limitations imposed by the disability.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Because the evidence has not at any time 
shown more than slight impairment of the left knee, the Board 
finds that the functional limitations imposed by the left 
knee disability are appropriately compensated by the 10 
percent rating that has been assigned under Code 5257.  The 
evidence does not show that the veteran's left knee 
disability meets or more closely approximates moderate 
impairment, which would be required for the next higher 
20 percent rating under Code 5257.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the left knee disorder has 
resulted in any hospitalizations during the time period 
relevant to the current claim.  In addition, while the 
veteran has said he changed jobs because of left knee pain 
during a job that required lifting, he has gone on to other 
work, and the evidence does not show that the left knee 
disability has caused marked interference with employment.  
In short, there has been no showing that the application of 
regular schedular criteria is impractical.  Therefore, remand 
of the case to the RO for referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

The preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee disability.  Hence, it 
must be denied.


ORDER

A rating in excess of 10 percent for the veteran's service-
connected left knee disability is denied.  


REMAND

The remaining issue on appeal involves the veteran's service 
connected migraine headaches.  As noted in the Introduction, 
the veteran disagreed with the 10 percent rating assigned by 
the RO, and while the claim was in remand status, the AMCRU 
increased the rating to 30 percent.  The veteran has 
continued the appeal.  

The Board finds that the record is incomplete.  Review of the 
record shows that in March 2003, while the claim was at the 
Board, the RO received a statement from a private physician, 
W.K. Ebert, M.D., who listed dates in 2001 and 2003 when he 
treated the veteran for migraines, and stated that as of 
March 2003 he was working on effective abortive therapy for 
the veteran's migraines and might need to start on 
prophylactics.  This statement appeared on a VA Form 21-2142, 
Authorization and Consent to Release Information to VA, 
signed by the veteran in March 2003.  [There is no indication 
that the RO made any attempt to obtain Dr. Ebert's records, 
nor did it forward the VA Form 21-4142 to the Board.  Neither 
Dr. Ebert's statement nor his treatment records were 
available to the Board or to the AMC or AMCRU during the 
remand.]  While the veteran was requested to submit or 
identify pertinent evidence in the AMC's March 2004 letter, 
he had no reason to know that the RO had not taken action on 
his prior release authorization form.  

As Dr. Ebert's records from 2001 to 2003 as well as any 
subsequent treatment records could be relevant to the claim 
seeking a rating in excess of 30 percent for migraine 
headaches, they must be obtained.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who treated or evaluated 
him for migraine headaches at any time 
since his separation from service in 
April 2000.  The RO should obtain and 
associate with the claims file the 
records identified by the veteran, 
specifically including records from W.K. 
Ebert, M.D., 7512 Morro Road, Atascadero, 
California 93422 from 2001 to the 
present.  All action taken to obtain the 
requested records should be documented 
fully in the claims file.  

In addition, the veteran should be 
requested to provide any evidence in his 
possession that pertains to his claim of 
entitlement to an initial rating in 
excess of 30 percent for migraine 
headaches.  

2.  Thereafter, the RO should undertake 
any additional development indicated by 
the state of the record at that time, to 
include an additional VA examination if 
warranted.  Then, the RO should 
readjudicate the matter of entitlement to 
a rating in excess of 30 percent for 
migraine headaches.  This should be done 
with consideration of the possibility of 
staged ratings as described by the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  

3.  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC, and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


